Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderman (US 6,122,042) in view of Chen (US 2019/0120049) and Vargas (US 2019/0211474).
Wunderman discloses:
1, 14. A method, performed by an electronic device, of predicting an electronic structure of a first material, the method comprising: receiving input data of a user related to elements constituting the first material (receiving material data to be analyzed, “The present invention relates to identifying and classifying characteristics of turbid, translucent, or mildly opaque materials or objects into predetermined classes, zones or characteristics based on their density of states properties in optical reflection, scattering, transmission, refraction, absorption, phosphorescence and fluorescence from junction emission”, C1, 14-25); applying the received input data to a trained model for estimating a density of state of the first material (fails to disclose a trained model, but discloses trained system, “Therefore emitter array 30 and detector array 34 can be "trained" to recognize a certain class of materials by recording the detected matrix of throughput signals from several samples from the class, and comparing corresponding signals from the unknown material”, C8, 28-34); and outputting a first graph indicating the density of state for each energy level of the first material output from the trained model (fails to disclose the DOS output data as being in the form a graph but discloses using plots, “Quantitative meaning has been ascribed to the abscissa and ordinate of plots of such spectral density distributions, with abscissa as wavelength or frequency and ordinate as, for example, watts per unit wavelength or photons per wavelength increment. The ability to readily measure the energy content of a monochromator in watts output (whose output is known to be spectrally narrow) has enabled us to provide what we call "flat" spectral density distributions having constant watts per unit increment. It is often assumed that such a "flat" plot of spectral density defines a unique property which would permit the graphical display of relative response (or sensitivity) as ordinate and wavelength as abscissa when characterizing a material (or radiation), C3, 1-15”; and DOS “which can provide the matrix of excitations needed to dentify properties of the material associated with its density of states”, C3, L64-C4, L3; and outputting DOS images “The viewing can be on a computer screen using any desired false coloration algorithm and the computer can composite larger areas scanned from the sum of scanned smaller ones as the ball lens moves over the surface. Thus high resolution large area, spectroradiometric images can be acquired, viewed and computer analyzed to identify characteristics of the materials”, C29, 13-21), wherein the trained model (see below) is trained to generate the first graph based on pre-input data about a plurality of second materials composed of at least some of the elements constituting the first material and a plurality of second graphs representing the density of state for each energy level of the plurality of second materials (using materials DOS as material predictions of a plurality of materials, “ we utilize the optical interaction with a material's density of states as a material identifier”, C4, 4-11; “identifying properties of a material, or determining a degree of similarity between materials,”, C6, 21-25).
	Wunderman discloses neural networks but fails to particularly call for using a trained model and graphs per se.
	Chen taches trained model (“the output of neural network 300 may represent an average of the estimates or FCP predictions output by a plurality of member networks within an NNE of neural network 300, where each member network may be trained or calibrated using a different subset of PSC candidate inputs or subset of PSC inputs”, 0050; “The processed (or transformed) data may then be applied as inputs to a predictive model for fluid characterization, e.g., by estimating fluid compositions and properties”, 0063; “For a given number of inputs, an optimal combination of candidate inputs may be determined through calibration of the fluid analysis model. The calibrated fluid analysis model or portion thereof may then be used to estimate or predict a particular fluid composition or property (FCP). As described above, the fluid analysis model may be implemented as a neural network ensemble (NNE) with a plurality of member neural networks for estimating or predicting various fluid compositions and properties”, 0066; “the calibration of neural network 300 may be performed using machine learning to minimize the difference between the predicted output of neural network 300 (or NNE thereof) and a training target assigned to each particular FCP for a given set of candidate PSC inputs”, 0049).
	Vargas teaches DOS graphs “FIG. 12 is a plot of DFT DoS of 1TL⊕nQL (n=0−3) (MoS.sub.2 and Bi.sub.2S.sub.3) heterocrystals, showing that the DoS spectral weight near the bottom of conduction band shifts to lower energies as QL thickness increases.”, 0030).
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is well known to use trained models such as neural networks to classify new data.
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is well known to use DOS graphs to plot DOS vs energy so that it is easy to see the outputs in a grid image.
15. (Currently Amended) A non-transitory computer-readable recording medium
having recorded thereon a program which, when executed by a computer, performs the method according to claim 1.
	Chen (mediums 0073, 0081-0084).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is well known to use various computer mediums to record programs, computer instructions, or training data on so that the data is available when needed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altermatt et al., (A simulation model for the density of states and for incomplete ionization in crystalline silicon. I. Establishing the model in Si:P) teaches density of states (DOS) graphs (page 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123